Reasons for Allowance
This action is in response to the Application filed 03/09/2021. In the application contains claims 1-11 wherein claims 1, 10, 11 are presented in independent form. Claims 1, 10, 11 as set forth are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation as no single prior art of record discloses all the elements of each claim respectively, nor are the limitations an obvious combination derived therefrom. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter set forth in the Examiner’s Amendment is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
As to claim 1, the limitation “receiving a sidelink synchronization signal (SLSS) from the second UE; acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 2-9 contain the limitations noted above by virtue of dependence and are similarly distinguished over the prior art. 
As to claim 10, the limitation “wherein the at least one processor controls the transceiver to receive a sidelink synchronization signal (SLSS) from the second UE, acquires information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS, and controls the transceiver to transmit the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. 
As to claim 11, the limitation “at least one processor receives a sidelink synchronization signal (SLSS) from the second device, acquires information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS, and transmits the sidelink signal to the second device, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing” in combination with ALL (and not the limitation noted in isolation) the limitations of each of the claims is not fairly taught by the art made of record. Remaining dependent claims 16-20 contain the limitations noted above by virtue of dependence and are similarly distinguished over the prior art. 
The claims are distinguished over the closest art of record which includes US 20190289627 A1 to BLASCO SERRANO et al (hereinafter d1), US-20190289561 to Corley et al (hereinafter d2), Wherein d1 discloses operating a first wireless terminal providing network communication with a radio access network using a network carrier and providing sidelink communications using a sidelink carrier. A scheduling grant may be received from the radio access network using a network subframe of the network carrier. First and second time measurements relating to the sidelink carrier and the network carrier respectively may be obtained. Responsive to the scheduling grant, the first time measurement, and the second time measurement, a communication sidelink subframe of the sidelink carrier may be selected to be used for a sidelink communication. D1 discloses use of SLSS (see d1 para. 0016) as well as information about a subframe boundary timing in relation to timing advance (see d1 para. 0064-0076).  D1 discloses using propagation delay (see d1 para. 0077, 0182). The disclosure of d1 at best discloses the elements of SLSS, subframe boundary timing information, timing advance and propagation delay but fails to set forth the novel use of such information requiring acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing. 
Turning to d2, d2 discloses obtaining a timing signal from a timing synchronization reference source, computing a system frame number (SFN)-direct frame number (DFN) offset, creating a timing fingerprint using the timing signal and the SFN-DFN offset, the timing fingerprint also comprising additional timing information, entering the timing fingerprint into a database, continually updating the timing fingerprint, determining whether the timing signal remains within a threshold, if the timing signal exceeds the threshold, iterating the timing fingerprint, verifying the timing fingerprint to determine whether there is a timing inconsistency between a most recent timing fingerprint and current time, if the timing fingerprint is verified, using the SFN-DFN offset to derive current DFN timing to decode a sidelink control information (SCI) communication, and if the SCI communication is decoded, using the timing signal for communicating over a sidelink communication channel. Wherein d2 discloses use of SLSS (see d2 para. 0091, 0164) as well as disclosure relating to the use of timing advance and propagation delay (see d2 para. 0104). The disclosure of d2 at best discloses discrete elements reflecting SLSS, propagation delay and timing advance, but fails to set forth or make obvious the novel use of such information requiring acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing. 
No other art made of record fairly discloses or makes obvious requiring acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing. Furthermore such techniques involve more than a design choice or obvious modification, as the particular technique contributes to the unexpected result of a more accurate transmission and reception timing for a sidelink signal which configured by aligning synchronization in consideration of a propagation delay so that communication quality may be improved, by specifically employing the Applicant’s technique of acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing, which is not disclosed or considered in the prior art.
None of d1, d2, or any other prior art made of record, alone fairly disclose requiring acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing. In consideration of the teaching of d1, d2, or any other art made of record in a reasonable combination, no reasonable combination thereof can be reasonably construed as disclosing the limitation.  Further, no aspects of D1- D2 or any other art made of record, would lead one of ordinary skill in the art to make modifications to any art made of record to result in the features including acquiring information about a subframe boundary timing for timing synchronization and information about a propagation delay, based on a reception timing of the SLSS; and transmitting the sidelink signal to the second UE, based on a timing advance (TA) having a length twice the propagation delay and on the subframe boundary timing. One must look at the claim limitations as a whole, without improper hindsight reasoning gleaned from the Applicant specification. Therefore, when all the limitations of independent claims 1, 10 and 11 are considered as a whole, the limitations are distinguished over the art made of record. The only teaching of these features is found in the Applicant’s disclosure. Therefore, claims 1, 10, 11 are both novel and non-obvious over the art made of record.
Therefore, the prior art made of record alone or in any reasonable combination, fail to disclose the limitations noted above with respect to claims 1, 10, 11, in combination with all the limitations of each respective claims (and not in isolation). All remaining pending dependent claim contain the noted limitations by virtue of dependence, wherein the limitation in the dependent claim is not fairly taught by the art made of record. Therefore, the remaining pending dependent claims contain the limitation by virtue of dependence and therefore are also allowable. Therefore, for the foregoing reasons, the subject matter of claims 1-11 are novel and non-obvious in view of the prior art made of record. Therefore claims 1-11 are allowed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643